IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1693
                            Filed January 28, 2015


IN THE INTEREST OF V.Z.,
Minor Child,

L.R., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hancock County, Karen K. Salic,

District Associate Judge.



      The mother appeals the juvenile court’s termination of her parental rights

to her daughter, V.Z. AFFIRMED.



      Jane M. Wright, Forest City, for appellant mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and David C. Solheim, County Attorney, for appellee State.

      Philip Garland, Garner, attorney and guardian ad litem for minor child.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                            2


VOGEL, P.J.

       The mother appeals the juvenile court’s termination of her parental rights

to her daughter, V.Z., asserting the State failed to prove by clear and convincing

evidence V.Z. would suffer neglect or harm if returned to the mother’s care. She

further argues reasonable services were not provided and it is not in V.Z.’s best

interest for the mother’s rights to be terminated.         Given the mother’s lack of

understanding regarding V.Z.’s basic needs, the State proved by clear and

convincing evidence V.Z. cannot be returned to the mother’s care. Additionally,

because the mother did not raise the issue of adequate services prior to the

termination hearing, error was not preserved, and we decline to address the

merits of her argument. Moreover, due to the mother’s lack of compliance with

services until shortly before the termination hearing, as well as her demonstrated

inability to parent V.Z., termination is in V.Z.’s best interests. Consequently, we

affirm the juvenile court’s order terminating the mother’s parental rights.

       V.Z., born March 2013, is the mother’s fourth child.1 V.Z. first came to the

attention of the Department of Human Services (DHS) after the mother and

father left her with her great-grandfather, who was unable to care for her, while

they went to drink at a bar. The grandfather did not know they were leaving V.Z.

with him and woke up to hear V.Z. crying. Unable to get out of his chair because

of his physical limitations, he summoned help from his lifeline. Both he and V.Z.



1
  The mother does not have custody of any of V.Z.’s older siblings. Additionally, at the
time of the termination hearing, the mother was pregnant with her fifth child. This child’s
father is the mother’s current paramour, with whom she currently resides, and who is
twenty years her senior. The paramour testified at the termination hearing, and in its
opinion the juvenile court indicated it was concerned the relationship between him and
the mother was abusive.
                                       3


were taken by ambulance to the hospital, where it was discovered V.Z. was

incredibly dirty, with animal hair and dirt caked between her fingers and under

her chin. Nurses bathed V.Z. twice in order to cleanse her from the accumulated

filth, and the examining physician concluded she had suffered from neglect.

When the mother and father arrived at the hospital they appeared very

intoxicated.

       Upon a home inspection, DHS workers discovered a house that was

extremely cluttered and dirty, filled with animal urine and feces.   There was

nowhere for V.Z. to be safe. She was removed from the home on November 17,

2013, and placed in foster care. The juvenile court adjudicated her a child in

need of assistance (CINA) on December 17, 2013.

       The mother has a history of alcohol abuse, and she was ordered to

complete substance abuse treatment as part of the underlying CINA case. She

began treatment in May 2014 but was discharged unsuccessfully after failing to

attend sessions. She reentered treatment in July 2014, which, at the time of the

termination hearing, she attended regularly. However, the counselor noted that

she was not interacting at an appropriate level, and the counselor further had

concerns the mother did not understand the concepts of her treatment.

Nonetheless, the mother submitted to three drug screenings, two of which came

back negative with the third being unreadable.

       An IQ test, with a psychological component, was completed.         In its

permanency order of May 16, 2014, the court noted the following based on the

assessment:
                                        4


               [The mother] requires constant prompts to complete tasks,
       seems to have little ambition and is unnecessarily dependent on
       others. She is observed by others to be unreliable, difficult to
       maintain her self-control and be overly familiar with strangers as
       well as overly needy and blaming others for mistakes . . . . She is
       rated as low average in social adjustment. She also lacks self-
       reflection, which is consistent with the impact of traumatic stress.
               She was found to have a long history of developmental
       trauma as well as adult traumatic experiences, and likely has a
       significant attachment disorder.            She also has extreme
       defensiveness in facing her difficulties and limitations, manifested
       by the immature defense mechanisms of a child. There were
       significant indications of psychological issues that are the major
       source of difficulty in progressing in this case.

Though ordered to attend mental health counseling, the mother failed to

schedule or attend sessions until two days prior to the termination hearing.

       The mother and father separated in January or February of 2014, and the

mother moved into another paramour’s residence an hour away from V.Z.’s

foster home. She initially lied to the DHS workers regarding her living situation

but informed them in July she had moved. At the termination hearing, the DHS

worker testified she noticed several beer cans both in and around the home

when visiting the mother’s residence in September. The mother stated the beer

cans belonged to the members of her paramour’s band.

       The mother initially attended supervised visits sporadically, often leaving

shortly after arriving.   Beginning in July 2014, though, the mother began

attending visits consistently and stayed throughout the visit. She requested that

V.Z. be brought to her paramour’s home and the visitations be increased to twice

each week; however, DHS was unable to transport V.Z. to the mother’s

residence due to the distance. The mother stated she did not have the time to

make it to two visits each week because of her schedule.
                                         5


      During visits, DHS workers noted the mother could not take care of V.Z.’s

basic needs without significant prompting and reminders.           For example, she

continued to bring baby food to the visits even though V.Z. was no longer eating

baby food, and the mother had been repeatedly told to bring other food.

Furthermore, she did not adequately supervise V.Z., allowing her to run out of the

room and only retrieving her when the DHS worker told her to do so. She did not

demonstrate any understanding of the many things DHS workers would try to

teach her. Due to her inability to parent, the DHS workers testified V.Z. could not

be returned to the mother’s care without suffering harm.

      Although the mother had secured two part time jobs at the time of the

termination hearing, her employment history is very unstable. She walked off her

job at a convenience store, and it was reported she had arrived at work

intoxicated on several occasions. Additionally, the DHS workers observed that

she appeared overwhelmed at the prospect of having to participate in visits and

services, in addition to maintaining employment.

      The following services were offered to the mother during the pendency of

this proceeding: family safety, risk, and permanency services; supervised

visitation; substance abuse evaluations and treatment; IQ testing; individual

therapy; medication management; housing, employment, and transportation

assistance; housekeeping services and organization; Humane Society and law

enforcement    assistance   with   the   animal    issues;   and    parenting,   time

management, and hygiene classes.

      Due to the mother’s substantial noncompliance with services and her

inability to progress beyond fully-supervised visits, the State petitioned to
                                          6


terminate her parental rights. A contested hearing was held on September 30,

2014, and on October 3, 2014, the juvenile court issued an order terminating the

mother’s parental rights under Iowa Code section 232.116(1)(h) (2013).2 The

mother appeals and the State resists, with V.Z.’s guardian ad litem filing a joinder

to the State’s response.

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

To terminate parental rights under Iowa Code section 232.116(1)(h), the State

must prove by clear and convincing evidence the child is three years of age or

younger, has been adjudicated a child in need of assistance, has been removed

from the home for six of the last twelve months, and will suffer adjudicatory harm

if returned to the parent’s care.

       The mother first claims the State failed to prove by clear and convincing

evidence her rights to V.Z. should be terminated under paragraph (h), that is, she

argues V.Z. would not suffer harm if returned to her care. She cites the fact she

began to consistently attend visits and counseling sessions, she completed

substance abuse treatment, and she has maintained sobriety.            However, the

record demonstrates the mother currently does not have the ability to adequately

parent V.Z. She needs nearly constant prompting during fully-supervised visits to

do even the most basic parenting tasks, such as feeding V.Z. the proper food

and making sure she does not choke.           While she has demonstrated some


2
 The juvenile court also terminated the father’s parental rights under this paragraph;
however, he does not appeal.
                                        7


improvement, a great deal of this has been due to her paramour encouraging

her, providing financial assistance and a place to live, and transporting her to

most of her obligations. Moreover, this improvement did not take place until

shortly before the termination hearing. As the juvenile court noted:

      The goals have remained the same since the initiation of the case,
      but have not been completed. [The mother is] unable to manage
      time with [V.Z.] for more than two hours once per week. [The
      mother is] unable to consistently meet [V.Z.’s] needs in a
      supervised setting unless [she] is given constant prompts,
      encouragement, redirection, and education. [The mother] does not
      have stable or adequate employment to provide for [V.Z.’s] financial
      needs.      [The mother] is unable to manage her minimal
      responsibilities and obligations. For example, [the mother] has two
      part-time jobs (so sporadic it is difficult to have an average—from 9
      hours to 29 hours per week), and indicated she sometimes has
      difficulty with conflicting schedules, and is overwhelmed by her
      once weekly visitation, once weekly substance abuse, and once
      every other week mental health appointment. She presently has
      20-32 total hours of obligations and responsibilities during any
      given week. If [V.Z.] were in her care that would be a 24 hour
      obligation, and she has not demonstrated the ability to manage
      anywhere near that heavy of an obligation.

The record supports this assessment. Consequently, we agree with the juvenile

court the State proved by clear and convincing evidence V.Z. would suffer

adjudicatory harm if returned to the mother’s care.

      The mother next asserts reasonable efforts were not made to reunite her

and V.Z.    Specifically, she claims services she requested—which include a

consistent parent partner, a copy of the monthly service provider reports, and

visitation at the mother’s apartment—as well as a psychological evaluation

ordered by the juvenile court, were not provided. However, the mother did not

present this argument before the juvenile court, which in turn did not rule on the

issue. Consequently, the mother did not preserve error with regard to this claim,
                                           8

and we decline to address the merits of her argument. See In re C.H., 652
N.W.2d 144, 148 (Iowa 2002).

       Furthermore, termination of the mother’s parental rights is in V.Z.’s best

interests.   The mother has failed to demonstrate any significant progress

throughout the eleven months V.Z. had been out of her care prior to the

termination hearing. Though she began to consistently attend visits in July, she

had yet to progress beyond one supervised visit each week. The DHS workers

involved in her case testified the mother still cannot adequately parent V.Z. and

has not demonstrated the ability to absorb and act upon the workers’ suggestions

in any sort of long-term manner. Though she has received individual instruction

from the DHS workers, as well as parenting classes, the mother still does not

have the ability to care for V.Z. unsupervised, let alone parent her full time. “We

have repeatedly followed the principle that the statutory time line must be

followed and children should not be forced to wait for their parent to grow up.” In

re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998); see also Iowa Code

§ 232.116(2). The record reflects the mother cannot care for V.Z., even while

V.Z. is thriving in her foster home; therefore, termination of the mother’s parental

rights is in V.Z.’s best interest, and we affirm the order of the juvenile court.

       AFFIRMED.